Citation Nr: 0207085	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  98-20 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for fibromyalgia 
claimed as an undiagnosed illness.

2.  Entitlement to service connection for impotence claimed 
as an undiagnosed illness.

3.  Entitlement to service connection for sleep apnea with 
fatigue claimed as an undiagnosed illness.

4.  Entitlement to service connection for hair loss claimed 
as an undiagnosed illness.

5.  Entitlement to service connection for irritable bowel 
syndrome claimed as an undiagnosed illness.

(The issues of entitlement to service for peripheral 
neuropathy and skin rashes claimed as undiagnosed illnesses 
will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from November 1990 to May 1992 
with more than 10 months of prior active service.

This appeal arises from an August 1998 rating decision of the 
Cleveland, Ohio Regional Office (RO), which denied the 
veteran's claims of service connection for the disabilities 
listed on the title page which are claimed as undiagnosed 
illnesses.  The Board also notes that additional claims were 
denied by rating decision in December 1995; however, the 
veteran failed to perfect a timely appeal therefrom and thus 
these additional issues are not before the Board.  

On the December 1998 substantive appeal, the veteran 
requested a Travel Board hearing.  This hearing request was 
withdrawn by the veteran under oath during an April 1999 
personal hearing at the RO before a hearing officer.  A 
January 2000 report of contact shows that the veteran 
requested a videoconference hearing; this request was 
memorialized in writing later in January 2000.  The veteran 
failed to appear for a hearing that was scheduled in February 
2000.

By decision of the Board in September 2000, entitlement to 
service connection for the issues on appeal was denied.  The 
Board's decision was appealed to the United States Court of 
Appeals for Veterans Claims (the Court).  The Secretary filed 
an unopposed motion to vacate the Board's decision and to 
remand the case to the Board for readjudication.  The case is 
again before the Board pursuant to a July 2001 order of the 
Court wherein the Secretary's motion was granted and the 
Board's September 2000 decision was vacated.

The veteran has requested that a claim of service connection 
for diabetes mellitus be reopened and that service connection 
for a neck disability and higher evaluations for his service 
connected arthritis of the dorsal and lumbar segments of the 
back be considered; however, as these additional issues have 
not been developed or certified on appeal, and as they are 
not inextricably intertwined with the issues currently on 
appeal, they are referred to the RO for appropriate 
consideration.

The Board is undertaking additional development on the issues 
of entitlement to service connection for peripheral 
neuropathy and skin rashes claimed as undiagnosed illnesses 
pursuant to the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9 (a) 
(2)).  When it is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002 (to be codified at 
38 C.F.R. § 20.903.)  After giving notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.  


FINDINGS OF FACT

1.  The veteran served on active duty in Southwest Asia 
during the Persian Gulf War.  

2.  The veteran currently suffers from fibromyalgia which is 
a medically unexplained chronic multisymptom illness.

3.  The veteran currently suffers from impotence which is a 
medically unexplained qualifying chronic disability.

4.  The veteran currently suffers from sleep apnea with 
resulting fatigue which has been attributed to a known 
clinical diagnosis.

5.  The veteran currently suffers from hair loss which has 
been attributed to a known clinical diagnosis of alopecia.

6.  The veteran currently suffers from irritable bowel 
syndrome which is a medically unexplained chronic 
multisymptom illness.


CONCLUSIONS OF LAW

1.  Fibromyalgia is a medically unexplained chronic 
multisymptom illness which is presumed to have been incurred 
as a result of service in the Persian Gulf.  38 U.S.C.A. 
§§ 1110, 1117, 1118 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.317 (2001).  

2.  Impotence is a medically unexplained qualifying chronic 
disability which is presumed to have been incurred as a 
result of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 
1117, 1118 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.317 (2001).  

3.  Sleep apnea with resulting fatigue was not incurred in or 
aggravated during service and may not be presumed to have 
been incurred in such service.  38 U.S.C.A. §§ 1110, 1117, 
1118 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 
(2001).  

4.  Hair loss was not incurred in or aggravated during 
service and may not be presumed to have been incurred in such 
service.  38 U.S.C.A. §§ 1110, 1117, 1118 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303 ,3.317 (2001).  

5.  Irritable bowel syndrome is a medically unexplained 
chronic multisymptom illness which is presumed to have been 
incurred as a result of service in the Persian Gulf.  
38 U.S.C.A. §§ 1110, 1117, 1118 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.317 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in an August 1998 
rating decision of the evidence needed to substantiate his 
claims.  He was provided an opportunity to submit such 
evidence.  In the statement of the case, the RO notified the 
veteran of all regulations relating to his claims, informed 
him of the reasons for which it had denied his claims, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  Moreover, even though the 
Board's September 2000 decision has been vacated, the veteran 
received a copy of this decision which further notified him 
of the regulations relating to his claims and the reasons for 
the denials.  The Board finds that the information provided 
to the veteran specifically satisfies the requirements of 
38 U.S.C.A. § 5103 (West Supp. 2001) in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claims.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran 
has been provided VA examinations, he provided testimony at 
an April 1999 personal hearing at the RO and all medical 
evidence has been obtained.  In short, VA has fulfilled the 
duty to assist by aiding the veteran in obtaining medical 
evidence that relates to his claims.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


II.  Factual background

In February 1991, the veteran reported left arm and hand 
weakness.  He had experienced soreness but no pain.  The 
assessment was left deltoid myalgia.

In April 1991, the veteran was evaluated for diabetes, 
hypertension and a questionable diagnosis of obesity.  For 
the last 4 days the veteran had felt nervous and exhausted.  

In May 1991, the veteran complained of abdominal and 
epigastric pain.  A history of peptic ulcer disease was 
noted.  Since his return from Saudi Arabia, the veteran 
reported having developed intermittent fever and malaise.  
Another May 1991 notation indicates a 6 to 7 year history of 
intermittent epigastric and abdominal pain which was helped 
by antacids and other drugs.  A stomach ulcer had been shown 
by endoscopy in 1983.  There was no vomiting or melena.  On 
examination, the abdomen was normal.  The assessment was 
dyspepsia.  

In August 1991, it was noted that the veteran had fallen on 
his left shoulder in Saudi Arabia.  He complained of numbness 
of the left hand.  The assessment was no evidence of carpal 
tunnel syndrome.  An EMG was interpreted as showing prolonged 
bilateral median motor and sensory responses; there was 
denervation of the upper extremity muscles.  The impressions 
were diffuse polyneuropathy, superimposed left median 
neuropathy at the wrist; and left C7 radiculopathy.

A September 1991 medical board report indicates that the 
veteran had been seen in neurology in August 1991.  An EMG 
showed prolonged bilateral left median motor and sensory 
responses with prolonged left sural sensory responses.  The 
impressions included multiple findings consistent with 
diffuse polyneuropathy of the left upper extremity.  It was 
noted that a consultation with orthopedics had found some 
problem with the left shoulder.  

A September 1991 discharge medical board examination included 
a complaint of the recent onset of impotence (genitourinary 
examination was normal); and abnormal neurological 
examination with the notation that there were no clinical 
abnormalities but the veteran complained of recurrent 
numbness and loss of muscle strength of the left arm since a 
fall in Saudi Arabia.  The examiner further noted that the 
veteran had clinical and EMG evidence of diabetic neuropathy.  
In another September 1991 notation, the examiner noted that 
it was believed that the veteran's impotence was due to 
diabetic neuropathy.

In October 1991, the veteran complained of the recent onset 
of impotence.  He reported the sudden onset of having 
difficulty maintaining an erection.  The impression was 
sexual dysfunction.  Complaints in October 1991 included 
polydipsia, increased appetite and generalized fatigue.  The 
impression was diabetes mellitus, questionably under control.  

A December 1991 endocrinology clinic notation shows that the 
veteran had noted difficulty with quality erections in April 
1991.  Medication had returned him to normal.  Neurological 
examination of the extremities was normal.  The veteran had a 
normal male hair pattern with balding.  The assessment was 
clinically and biochemically hypogonadal.  If the free 
testosterone confirmed hyporogenemic state, then the veteran 
would have secondary or tertiary hypogonadism.  It was noted 
that it would be unusual but not impossible for his impotence 
to be due to diabetic neuropathy.  

A March 1992 notation reveals that the veteran was seen in 
follow-up for intermittent impotence of 6 months duration.  
Medications had helped.  A MRI was negative and all labs were 
normal.  

A July 1992 VA upper G.I. series was interpreted as being 
normal.

On VA general medical examination in June 1992, a history of 
chronic pancreatitis as manifested by abdominal pain, nausea 
and vomiting was reported.  A history of temporary paralysis 
of the left arm and hand after a fall onto his left shoulder 
in December 1990 was reported.  The paralysis remitted after 
3 months without sequelae.  Examination of the skin showed 
good turgor and hydration.  Examination of the digestive 
system showed that the abdomen was soft without rebound, 
tenderness, guarding, organomegaly or bruits.

A July 1992 VA hospital report shows a history of 
intermittent sexual dysfunction since his return from Saudi 
Arabia.  The diagnosis was impotence.  A report of VA 
examination shows that the extent of loss was difficult to 
ascertain, but that the veteran reported intermittent 
problems with sexual dysfunction.  Erectile power was 
preserved as the veteran last had sexual intercourse 3 or 4 
days before.  The cause of impotence appeared to be 
multifactorial with a heavily psychogenic component 
considering the acute onset and rapid progression.  No penile 
deformities were noted.  The diagnosis was multifactorial 
sexual dysfunction.  A follow-up report in October 1992 
indicated that two RIGI scans in July had revealed very 
little in the way of sexual functioning with sleep pattern of 
6 and one half hours.  There was very little spontaneous 
sexual function.  Given the history of intermittent symptoms, 
it was opined that the veteran would qualify as suffering 
from partial sexual dysfunction. 

In June 1995, the veteran reported that following his return 
from the Persian Gulf that he had developed erectile 
problems; and that he developed rashes on his ankles, lower 
legs, back, neck and upper arms.

Received in October 1995 were VA outpatient records from 1992 
to 1995.  Included with these records were many dermatology 
records which show that the veteran was treated for 
seborrheic dermatitis, acne keloidalis, keratosis pilaris, 
acanthosis nigreans (associated with diabetes and obesity), 
scleroderma of Buschke involving the back, and verruca 
vulgaris of the left elbow.  In March 1994, the veteran 
reported obstructive sleep apnea with snoring and chronic 
tiredness.  The assessment was obstructive sleep apnea.  In 
December 1994, he was seen for diarrhea.  The assessment was 
possible irritable bowel syndrome.

A June 1994 VA hospital report shows that a sleep study had 
been performed.  The diagnosis was rule out obstructive sleep 
apnea.

On VA systemic conditions examination in February 1997, the 
veteran reported suffering from easy fatigability.  It was 
noted that the veteran's history of diabetes could contribute 
to easy fatigability.  He also had high blood pressure.  A 
history of acanthosis nigricans of the ankles was associated 
with obesity and diabetes.  Brownish pigmentation remained on 
both ankles.  The diagnosed included skin rash (acanthosis 
nigricans) that was associated with diabetes and obesity and 
a history of fatigue which could be associated with 
uncontrolled diabetes and hypertension.

On VA non-tuberculosis diseases examination in February 1997, 
the veteran reported having developed sleep apnea after 
returning from the Persian Gulf War.  The diagnosis was sleep 
apnea.

On VA urology examination in March 1997, complaints included 
chronic weakness and muscle burning.  Physical examination 
was normal.  The diagnosis was impotency consistent with 
poorly controlled diabetes.

On VA orthopedic examination in February 1997, the veteran 
complained of pain of the left shoulder and the muscles above 
the left scapula, the left upper arm and the left forearm.  
Weather changes aggravated the pain.  The diagnoses included 
muscle pain and tenderness of the left suprascapular, left 
upper arm, and left forearm, cause unknown.  

A March 1997 statement from the VA sleep clinic indicates 
that the veteran had carried a diagnosis of obstructive sleep 
apnea since 1994 with resulting fatigue.

Received in May 1997 were VA outpatient records from 1994 to 
1997.  A July 1997 polysomnography report includes an 
impression of mild obstructive sleep apnea.  A March 1997 
notation indicates that the veteran requested a muscle 
relaxant for stress.

A January 1997 VA annual comprehensive review included 
diagnoses of impotence secondary to low testosterone and 
neuropathy of lower extremities of unknown etiology.

An August 1997 statement from David Knox, M.D., indicates 
that he had treated the veteran as a dermatology consultant 
since 1994.  The veteran had presented a very difficult array 
of skin eruptions that had involved at various times his 
scalp, chin, neck, hands, and elbows.  At times these 
eruptions had appeared very eczematous, but on other 
occasions they had been more psoriasiform.  All topical 
therapies had failed which normally would have been expected 
to have had a very significant impact on the eruptions.  
Biopsies had been conducted on several lesions which were 
totally non-specific.  Special strains were performed which 
essentially ruled out cutaneous mycobacterial, parasitic and 
fungus infection.  In light of the recalcitrant dermatoses as 
well as the veteran's numerous other medical problems, it was 
opined that strong consideration should be given to the 
possibility that these problems stemmed from some toxic 
chemical exposure.

A December 1997 VA notation shows that the veteran had been 
referred for an EMG study for possible myositis.  It was 
noted that an EMG study was not the tool to rule out 
myositis.  Nerve conduction studies of the four extremities 
were suggestive of peripheral polyneuropathy.  The cause of 
neuropathy could not be determined at that time, but the 
possibility of chemical exposure in the Persian Gulf could 
not be completely ruled out.

An April 1997 notation shows that the veteran complained of a 
burning sensation of the legs.  Another notation indicates 
that the veteran had the onset of poorly defined generalized 
musculoskeletal pain and stiffness since the Gulf War.  The 
dominant regions were the wrists, neck, shoulders, low back 
without radiculopathy and left ankle.  The assessment 
included ill-defined musculoskeletal distress in conjunction 
with elevated CRP and creatine kinase, fibromyalgia and rule 
out hyperlipidemic basis for some of the complaints.  In July 
1997, there was continued generalized musculoskeletal pain 
and fatigue.  On examination, there were multiple trigger 
points with no objective joint inflammation or muscle 
weakness.  Undifferentiated mixed connective tissue disease 
with myositic element was suspected with superimposed 
fibromyalgia.  

In May 1997, the veteran complained of loose stools of 2 
weeks duration.

On VA general medical examination in April 1998, the 
veteran's complaints included muscle pain, with a number of 
tender spots over his entire body; worse with the arms and 
legs and a heavy burning sensation of the arms with physical 
activity.  Muscle pain had been growing worse.  He also 
suffered from muscle twitching.  Sexual dysfunction was noted 
since 1991 and his testosterone levels had been low since 
1992.  Testosterone shots had not been helpful.  He 
complained of a number of skin problems to include hair loss 
of the crown of the head and some thin spots throughout the 
scalp.  Seborrheic dermatitis was diagnosed; medication was 
of little help.  He reported being tired all the time since 
returning from the Persian Gulf.  Intermittent diarrhea was 
reported since returning from the Persian Gulf.  He would go 
for 2 to 3 months with no problems and during a 3 week period 
he would have 10 to 12 bowel movements in a day with watery 
loose stool.

On examination, there was a subcutaneous nodule over the left 
dorsal aspect of the hand.  There was a 3.5 cm. keloid 
formation over the muscle biopsy site of the left upper arm.  
There was thickening of the toenails, mild scaling between 
most of the toes and a number of calluses over the plantar 
aspect of the feet.  There was a marked degree of erythema of 
the groin area moving into the intertrigo area. There was a 
large thick and firm lump over the posterior aspect of the 
neck.  There was a diffuse reddish brown macular area over 
the left ankle and a diffuse scaly depigmented area over the 
dorsal aspect of the left hand which spread over the dorsal 
aspect of some of the fingers.  There were a number of small 
papular lesions over the back and a rather diffuse 
erythematous papular vesicular rash over the low back.  There 
were some patchy areas of alopecia of the scalp along with 
some scaliness.  There was general tenderness of the muscles 
especially of the arms and legs.  Fasciculations of the upper 
thigh and right side muscles were noted.  The impressions 
included sleep apnea; muscle pain and tenderness with unknown 
etiology to the examiner who was a general internist; sexual 
dysfunction and low testosterone level; dermatology problems 
to include alopecia, seborrheic dermatitis, acne, mild tinea 
pedis, and tinea cruris; and irritable bowel syndrome.

A January 1998 left deltoid muscle biopsy resulted in a 
diagnosis of mixed connective tissue disorder.

The veteran testified in April 1999 that the disabilities 
claimed on appeal were due to exposure to chemicals during 
his service in the Persian Gulf.

In May 2000, musculoskeletal complaints included arthralgias 
of the small joints of the hands, wrists, neck, right hip and 
knees.  There was no apparent weakness.  There was a sporadic 
rash on the thighs and the veteran complained of fatigue, 
recent memory loss, and abdominal discomfort with alternating 
diarrhea and constipation.  The assessments included 
fibromyalgia and myopathic disease.

In July 2000, the veteran complained of a rash that was all 
over his body.  There was a chronic rash of the hands and 
arms.  The assessment was a chronic rash.  

An October 2000 electomyelogram was abnormal and was 
suggestive of chronic neuromuscular irritability. 


III.  Applicable Law

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active wartime service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1111 
(West 1991), 38 C.F.R. § 3.304(b) (2001).  A pre-existing 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) (2001).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code, Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001, with the comment 
period to end January 8, 2002.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. §§ 
1117, 1118, including a complete revision of § 1117(a), which 
now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective dates 
of all of the cited amendments is March 1, 2002.  See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)).

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 5 Vet. App. 
91, 93 (1993)]." Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


IV.  Analysis

An as initial matter, the veterans DD 214 shows that he 
served in the Southwest Asia theater of operations during the 
Persian Gulf War from January to April 1991.  He therefore 
qualifies as a Persian Gulf veteran.

Fibromyalgia

The veteran's muscle pain and weakness have been attributed 
to fibromyalgia on at least two occasions.  Fibromyalgia is a 
medically unexplained chronic multiple symptom illness.  
Therefore, it is a qualifying chronic disorder.  As 
fibromyalgia was not shown in service, a current 
manifestation of 10 percent is required.  Under Diagnostic 
Code (DC) 5025, fibromyalgia with widespread musculoskeletal 
pain that requires continuous medication for control is rated 
as 10 percent disabling.  These criteria tend to describe the 
veteran's situation; accordingly, entitlement to service 
connection for fibromyalgia is warranted.

Impotence

The service medical records show the onset of complaints of 
impotence in 1991.  The veteran has continued to complain of  
impotence thereafter.  Diagnostic testing (two RIGI scans) in 
October 1992 revealed very little in the way of sexual 
functioning.  The medical record thereafter to include an 
April 1998 report of VA examination shows continuing 
complaints of impotence.  Possible causes for impotence range 
from diabetes mellitus to low testosterone to a psychogenic 
basis.  No definite causal diagnosis has been made.  
Therefore, the veteran's impotence of long standing duration 
can be considered to a "qualifying chronic disability."  
Impotence was not proven to be manifest while the veteran was 
in the Southwest Asia Theatre.  A determination as to whether 
impotence is now manifest to a degree of 10 percent is 
difficult to determine.  There is no specific DC for 
impotence.  The closest DC by analogy is DC 7522 which 
provides a 20 percent evaluation for penis, deformity, with 
loss of erectile power.  While it is neither contended nor 
shown that the veteran has a deformity of the penis, the 
evidence tends to show at least some loss of erectile power.  
The Board considers this to be sufficient to equate to a 10 
percent level of disability.  Accordingly, the evidence 
supports the claim of service connection for impotence due to 
an undiagnosed disability.

Sleep apnea with fatigue

The medical records contain several post service diagnoses of 
obstructive sleep apnea with resulting fatigue.  As sleep 
apnea is not an undiagnosed illness, a medically unexplained 
chronic multiple symptom illness, or a diagnosed illness 
warranting a presumption of service connection by regulation, 
it is not a qualifying chronic disability.  Accordingly, the 
preponderance of the evidence is against the claim of service 
connection for sleep apnea with fatigue.

Hair loss

The record contains a post service diagnosis of alopecia in 
April 1998.  As hair loss is not an undiagnosed illness, a 
medically unexplained chronic multiple symptom illness, or a 
diagnosed illness warranting a presumption of service 
connection by regulation, it is not a qualifying chronic 
disability.  Accordingly, the preponderance of the evidence 
is against the claim of service connection for hair loss with 
fatigue.

Irritable bowel syndrome

In April 1998, the veteran's intermittent diarrhea was 
attributed as being the result of irritable bowel syndrome.  
Irritable bowel syndrome is a medically unexplained chronic 
multiple symptom illness.  Therefore, it is a qualifying 
chronic disability.  However, irritable bowel syndrome was 
not manifest during service in the Southwest Asian Theatre.  
In determining whether irritable bowel syndrome is manifest 
to a degree of 10 percent, DC 7319, irritable colon syndrome, 
provides a 10 percent rating when moderate; frequent episodes 
of bowel disturbance with abdominal distress are present.  
The medical evidence of record equates to a 10 percent 
disability level under DC 7319.  Accordingly, the evidence 
supports the claim of service connection for irritable bowel 
syndrome.


ORDER

Entitlement to service connection for fibromyalgia claimed as 
an undiagnosed illness is granted.

Entitlement to service connection for impotence claimed as an 
undiagnosed illness is granted.

Entitlement to service connection for sleep apnea with 
fatigue claimed as an undiagnosed illness is denied.

Entitlement to service connection for hair loss claimed as an 
undiagnosed illness is denied.

Entitlement to service connection for irritable bowel 
syndrome claimed as an undiagnosed illness is granted.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

